                 Case 2:21-cv-00251-MJP Document 14 Filed 09/14/21 Page 1 of 2




1
2
3                                                                   The Honorable Marsha J. Pechman

4
5
6
7
8
9                              IN THE UNITED STATES DISTRICT COURT,

10                               WESTERN DISTRICT OF WASHINGTON

11
      Eve Productions, LLC                            )   Case No.: 2:21-cv-251-MJP
12                                                    )
                         Plaintiff,                   )   PLAINTIFF’S NOTICE OF FILING
13       vs.                                          )   FIRST AMENDED COMPLAINT
14                                                    )
      Doe aka fbkf@sroff.com,                         )
15                                                    )
                         Defendant.                   )
16                                                    )
17                                                    )
                                                      )
18                                                    )
                                                      )
19                                                    )
20
21               PLAINTIFF’S NOTICE OF FILING FIRST AMENDED COMPLAINT

22             On June 28, 2021 Plaintiff Eve Productions, LLC (“Plaintiff”) moved this Court to issue

23   Fed. R. Civ. P. 45 subpoena on third parties and extend the deadline to serve. [Doc. #11]. On July
24   19, 2021, this Court granted Plaintiff’s motion and granted leave to file an amended complaint
25
     within 90 days of service of the Rule 45 subpoena. [Doc. #12]. Pursuant to LCR 15, Plaintiff
26
     submits that leave was granted prior to the availability of the amended complaint and further files
27
28   this Notice with the attached amended complaint.


     PLAINTIFF’S NOTICE OF FILING FIRST AMENDED COMPLAINT                             Culpepper IP, LLLC
                                             1                            75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                    Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 14 Filed 09/14/21 Page 2 of 2




1
2          DATED: Kailua-Kona, Hawaii, September 14, 2021.
3
4    /s/ Joshua Lee _________________
     Joshua Lee, WSBA No. 57358
5    CULPEPPER IP, LLLC
     75-170 Hualalai Road, Suite B204
6    Kailua-Kona, Hawaii 96740
7    Telephone:     (808) 464-4047
     Facsimile:     (202) 204-5181
8    E-Mail:        joshua.lee@culpepperip.com
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S NOTICE OF FILING FIRST AMENDED COMPLAINT                Culpepper IP, LLLC
                                             2               75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                       Kailua-Kona, HI
                                                                    Telephone (808) 464-4047
